ICJ_018_Nottebohm_LIE_GTM_1955-04-06_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
DEUXIÈME PHASE

ARRÊT DU 6 AVRIL 1955

1955

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
SECOND PHASE

JUDGMENT OF APRIL 6th, 1955
Le présent arrêt doit être cité comme suit:

«Affaire Nottebohm (deuxième phase), Arrêt du 6 avril 1955:
C. I. J. Recueil 1955, p. 4.»

This Judgment should be cited as follows:

“Notiebohm Case (second phase), Judgment of April 6th, 1955:
I.C.J. Reports 1955, p. 4.”

 

Ne de vente: 13]
Sales number

 

 

 
1955
Le 6 avril
Rôle général
n° 18

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1955

6 avril 1955

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
DEUXIEME PHASE

Instance introduite par requête. — Exception d’irrecevabiliié. —
Conclusions finales des Parties. — Nationalité comme condition de

l'exercice de la protection diplomatique et de l’action judiciaire inier-

nationale. — Loi du Liechtenstein sur la nationalité du 4 janvier
1934. — Naturalisation en Liechtenstein. — Compétence nationale
en matière de nationalité. — Non-reconnaissance par le Guatemala

de la nationalité acquise au Liechtenstein par naturalisation. —
Conditions requises pour que la nationalité conférée par un Etat à
un individu soit opposable à un autre Etat et donne titre à l'exercice
de la protection à l'égard de celui-ci. — Caractère effectif de la natio-
nalité. — Rattachement de fait du naturalisé à l'État qui a conféré

la naturalisation.

ARRÊT

Présenis : Mr. HACKWORTH, Président; M. BADAWI, Vice-Prési-

dent; MM. BASDEVANT, ZORICIC, KLAESTAD, READ,
Hsu Mo, Armanp-Ucon, KoJEvnikov, Sir Muhammad
ZAFRULLA KHAN, MM. Moreno QUINTANA, CORDOVA,
jJuges ; MM. GUGGENHEIM et Garcia BAUER, Juges ad
hoc; M. Lépez OLIVAN, Greffier.
5 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

En l'affaire Nottebohm,
entre

la Principauté de Liechtenstein,

représentée par
M. Erwin H. Loewenfeld, LL. B., Soficitor à la Cour suprême,
comme agent,
assisté de

M. Georges Sauser-Hall, professeur honoraire aux Universités de
Genève et de Neuchâtel,

M. James E. S. Fawcett, D.S.C., membre du barreau d'Angleterre,

M. Kurt Lipstein, Ph. D., membre du barreau d’ Angleterre,

comme conseils,

et

la République du Guatemala,
représentée par
M. V.S. Pinto J., ministre plénipotentiaire,
comme agent,
assisté de
Me Henri Rolin, professeur de droit à l’Université libre de

Bruxelles,

M. Adolfo Molina Orantes, doyen de la faculté des sciences
juridiques de l'Université de Guatemala,

comme conseils,

et de

Me A. Dupont-Willemin, avocat du barreau de Genève,
cornme secrétaire,

La Cour,
ainsi composée,
rend l'arrêt suivant :

Par arrêt du 18 novembre 1953, la Cour a rejeté l'exception
préliminaire opposée par le Gouvernement de la République du
Guatemala à la requête du Gouvernement de la Principauté de
Liechtenstein. La Cour a en même temps fixé des délais pour la
suite de la procédure écrite sur le fond, délais qui furent ultérieure-
ment prorogés par ordonnances du 15 janvier, du 8 mai.et du

13 septembre 1954. L'affaire dans sa deuxième phase s’est trouvée
5
6 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

en état le 2 novembre 1954, date du dépôt de la duplique du Gouver-
nement du Guatemala.

Des audiences ont été tenues les 10, II, 14 à 19, 21 à 24 février,
2, 3, 4, 7 et 8 mars 1955. La Cour comptait sur le siège M. Paul
Guggenheim, professeur à l’Institut universitaire de hautes études
internationales de Genève, membre de la Cour permanente d’arbi-
trage, désigné comme juge ad hoc par le Gouvernement de Liechten-
stein, et M. Carlos Garcia Bauer, professeur à l’Université de San
Carlos, ancien Président de la délégation du Guatemala à l’Assem-
blée générale des Nations Unies, désigné comme juge 44 hoc par le
Gouvernement du Guatemala.

L'agent du Gouvernement du Guatemala ayant déposé un
certain nombre de documents nouveaux après la fin de la procédure
écrite et la Partie adverse n’y ayant pas donné son assentiment,
la Cour, aux termes de l’article 48, paragraphe 2, de son Règlement,
avait à se prononcer, après avoir entendu les Parties. Aux audien-
ces du zo et du ri février 1955, ont pris la parole à ce sujet
MM. Loewenfeld et Fawcett, au nom du Gouvernement de Liech-
tenstein, et M. Rolin, au nom du Gouvernement du Guatemala. La
décision de la Cour a été prononcée à I’ouverture de l’audience du
14 février 1955. Prenant acte de ce qu’au cours des audiences,
l’assentiment de l'agent du Gouvernement de Liechtenstein a été
donné à la production de certains des nouveaux documents ; tenant
compte des circonstances particuliéres qui ont entouré la recherche,
la classification et la présentation des documents pour lesquels cet
assentiment n’a pas été donné, la Cour autorise la production de
Vensemble des documents et réserve a l’agent du Gouvernement
de Liechtenstein le droit de se prévaloir, s’il le désire, de la faculté
prévue à l’article 48, paragraphe 2, du Règlement, après avoir
entendu l'exposé de l'agent du Gouvernement du Guatemala relatif
à ces documents et après tel délai que, sur sa demande, la Cour
jugerait équitable de lui accorder. Faisant usage de ce droit,
l'agent du Gouvernement de Liechtenstein a déposé des documents
le 26 février 1955.

A l'audience du 14 février 1955 et à celles qui ont suivi, la Cour
a entendu, en leurs plaidoiries et réponses : au nom du Gouverne-
ment de Liechtenstein, MM. Loewenfeld, Sauser-Hall, Fawcett et
Lipstein ; au nom du Gouvernement du Guatemala, MM. Pinto,
Rolin et Molina.

Les conclusions ci-après ont été prises par les Parties :

Au nom du Gouvernement de Liechtenstein :

dans le mémoire :

«Le Gouvernement du Liechtenstein demande à la Cour de dire
et juger que:
1. Le Gouvernement du Guatemala, en arrétant, en détenant, en
expulsant et en refusant de réadmettre M. Nottebohm et en
AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55}

saisissant et retenant les biens de celui-ci sans indemnité, a agi
en violation des obligations que lui impose le droit international
et en conséquence d’une manière qui exige réparation.

Pour arrêt injustifié, détention, expulsion et refus de réadmettre
M. Nottebohm, le Gouvernement du Guatemala devrait verser au
Gouvernement du Liechtenstein :

i} des dommages et intérêts spéciaux, selon les renseignements
obtenus jusqu’à présent, qui ne soient pas inférieurs à 20.000
francs suisses ;

ii) des dommages et intérêts généraux, se montant à 645.000
francs suisses.

. En ce qui est de la saisie et de la rétention des biens de M. Not-

tebohm, le Gouvernement du Guatemala devrait présenter un
compte des bénéfices rapportés par les diverses parties des biens,
depuis les dates auxquelles elles ont été saisies, et devrait verser
l'équivalent en francs suisses, avec intérêt à 6%, à partir de la
date d’accumulation de toutes sommes que révélerait ce compte
comme étant dues par le Gouvernement du Guatemala. En outre,
ce Gouvernement devrait verser des dommages et intérêts, éva-
lués actuellement à 300.000 francs suisses par an, représentant le
revenu supplémentaire que, de l’avis de la Cour, les biens auraient
rapporté s'ils étaient demeurés sous le contrôle de leur proprié-
taire légal.

. En outre, le Gouvernement du Guatemala devrait restituer à

M. Nottebohm tous les biens saisis et retenus par lui, en fournis-
sant des dommages et intérêts pour la détérioration desdits biens.
A titre d’alternative, il devrait verser au Gouvernement du Liech-
tenstein la somme de 6.510.596 francs suisses, représentant la
valeur marchande actuellement attribuée aux biens saisis s'ils
avaient été conservés dans leur état primitif. »

dans la réplique :

« Plaise à la Cour, dire et juger,

Sur la défense de non-recevabilité de la réclamation du Liechtenstein

1)

relative à M. Nottebohm :

qu'un différend existe entre le Liechtenstein et le Guatemala,
que ce différend fait l’objet de la requête présentée à la Cour par
le Gouvernement de Liechtenstein et que ce différend est sus-
ceptible d’être déféré pour jugement à la Cour sans autres
échanges ou négociations diplomatiques entre les Parties ;

que la naturalisation de M. Nottebohm au Liechtenstein, le
20 octobré 1939, a été accordée conformément au droit interne
du Liechtenstein, et n’était pas contraire au droit international
et qu’en conséquence M. Nottebohm était, à partir de cette date,
dépouillé de sa nationalité allemande et que la réclamation du
Liechtenstein pour le compte de M. Nottebohm comme ressor-
tissant du Liechtenstein est recévable devant la Cour ;

que la défense du Guatemala tirée du non-épuisement des recours
internes par M. Nottebohm est écartée par la prorogation, dans
le cas actuel, de la compétence de la Cour, ou subsidiairement
AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

que la défense vise réellement non pas la recevabilité de la récla-
mation du Liechtenstein pour son compte, mais le fond de la
réclamation ;

4) qu’en tout état de cause M. Nottebohm a épuisé tous les recours
internes au Guatemala qu'il a été en mesure ou requis d’épuiser,
en vertu du droit interne du Guatemala et du droit interna-
tional.

Quant au fond de sa réclamation, le Gouvernement du Liechten-
stein répéte les conclusions finales énoncées dans son mémoire,
page 51, et, par référence aux paragraphes 2, 3 et 4 de ces conclu-
sions finales, demande en outre 4 la Cour de prescrire, en vertu de
Varticle 50 du Statut, toute enquéte nécessaire pour examiner le
compte des bénéfices et l’évaluation des dommages. »

à titre de conclusions finales, énoncées à l’audience du 4 mars 1955 :

« Plaise à la Cour,

J. sur les fins de non recevoir visant la réclamation du Liechten-
stein relative à M. Frédéric Nottebohm :

1)

4)

dire et juger qu’un différend existe entre le Liechtenstein et le
Guatemala, que ce différend fait l’objet de la requête présen-
tée à la Cour par le Gouvernement de Liechtenstein et que ce
différend est susceptible d’être déféré pour jugement à la Cour
sans autre communication diplomatique ou négociations entre
les parties ;

dire et juger que la naturalisation de M. Frédéric Nottebohm
obtenue au Liechtenstein le 13 octobre 1939 n’était pas
contraire au droit international et que la réclamation du
Liechtenstein pour le compte de M. Nottebohm en tant que
ressortissant du Liechtenstein est recevable devant la Cour ;

dire et juger :
a) qu’en ce qui est de la personne de M. Frédéric Nottebohm,

celui-ci a été empêché d’épuiser les recours internes et qu’en
tout cas ces recours auraient été sans effet :

b) aa) qu’en ce qui est des biens à propos desquels il n’a pas
été rendu de décision par le ministre à la suite de la demande
d'exonération introduite par M. Frédéric Nottebohm,
celui-ci à épuisé les recours qui lui étaient ouverts au Gua-
temala et qu’il était tenu d’épuiser en vertu du droit interne
du Guatemala et du droit international ;

bb) qu’en ce qui est des biens à propos desquels une décision
a été rendue par le ministre, M. Frédéric Nottebohm n'était
pas tenu, en vertu du droit international, d’épuiser les
recours internes ;

pour le cas où la Cour n’accepterait pas la conclusion 3)
ci-dessus

de déclarer néanmoins
9 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

que la réclamation est recevable, attendu que les faits démon-
trent une violation du droit international par le Guatemala
dans la manière dont la personne et les biens de M. Frédéric
Nottebohm ont été traités.

II. Sur le fond de la réclamation :

5) d’ajourner la procédure orale pour au moins trois mois, pour
permettre au Gouvernement de Liechtenstein d’obtenir et de
réunir des documents à l'appui de commentaires sur les nou-
Mc documents produits par le Gouvernement du Guate-
mala

6) d'inviter le Gouvernement du Guatemala à produire l'original
ou une copie certifiée conforme à l'original des accords de 1922
mentionnés dans les accords du 8 janvier 1924 (document
n° VIII) et du 15 mars 1938 (document n° XJ) ;

7) de fixer, le moment venu, une date pour compléter la procé-
dure orale sur le fond ;

8) pour le cas où la Cour ne rendrait pas l’ordonnance demandée
dans les points 5) à 7}, le Gouvernement de Liechtenstein
réitère les conclusions finales énoncées à la page 51 de son
mémoire et, se référant aux paragraphes 2, 3 et 4 de ces conclu-
sions finales, demande en outre à la Cour d’ordonner, par
application de l’article 50 du Statut, telle enquête qui serait
nécessaire sur les comptes des bénéfices et l'évaluation des
dommages. »

Au nom du Gouvernement du Guatemala :
dans le contre-mémoire :

« Plaise à la Cour,
sous toutes réserves et sans reconnaissance préjudiciable,
Quant à la recevabilité :

déclarer la Principauté de Liechtenstein non recevable dans sa
demande

1° à raison du défaut de négociations diplomatiques préalables ;

2 parce qu’elle n’a pas fait la preuve que le sieur Nottebohm pour
la protection duquel elle agit a régulièrement acquis la nationa-
lité liechtensteinoise conformément à la législation de la Princi-
pauté ;

que cette preuve fût-elle fournie, les dispositions légales dont il
aurait été fait application ne peuvent être considérées comme confor-
mes au droit des gens ;

et que de toute façon le sieur Nottebohm apparaît comme n’ayant
pas, du moins, valablement, perdu la nationalité allemande ;

3° à raison du non-épuisement des voies de recours interne par
ledit sieur Nottebohm ;

Subsidiairement au fond :

dire pour droit que ni dans les mesures législatives du Guatemala
dont il a été fait application au sieur Nottebohm, ni dans les mesures
410

AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

administratives ou judiciaires prises à son égard en exécution des-
dites lois, n’a été établie de faute de nature à engager la responsa-
bilité de l'État défendeur à l'égard de la Principauté de Liechten-
stein ;

En conséquence débouter la Principauté de Liechtenstein de sa
demande ;

Plus subsidiairement quant au montant des indemnités postulées :

Dire n’y avoir lieu à dommages-intérêts que relativement à l’ex-
propriation des biens personnels de Friedrich Nottebohm, à l’ex-
clusion des parts qu’il possédait dans la société Nottebohm Her-
manos ;

dire également que le Gouvernement du Guatemala sera déchargé
de toute responsabilité en procédant conformément aux disposi-
tions du décret n° goo contenant la loi sur la réforme agraire. »

dans la duplique :

10

« Plaise à la Cour,

sous toutes réserves et sans reconnaissance préjudiciable, quant
à la recevabilité:

déclarer la Principauté de Liechtenstein non recevable dans sa
demande

1° à raison du défaut de négociations diplomatiques préalables.

Subsidiairement quant à ce:
la déclarer non recevable de ce chef tout au moins dans sa demande

relative à la réparation des dommages prétendûment causés à la
personne de Friedrich Nottebohm

2° à raison de l'absence de nationalité liechtensteinoise dans le chef
de Nottebohm.

Subsidiairement quant à ce:

ordonner au Liechtenstein de produire en original les documents
d'archives de l'administration centrale et de l'administration com-
munale de Mauren ainsi que les procès-verbaux de la Diéte ayant
trait à la naturalisation de Nottebohm

3° à raison du défaut d’épuisement préalable des voies de recours
interne.
Subsidiairement quant à ce:
déclarer le moyen fondé tout au moins en ce qui concerne la
réparation des dommages prétendûment infligés à la personne de
Nottebohm et des expropriations d’autres biens que ses biens im-
meubles et ses parts dans les immeubles inscrits au nom de la société
Nottebohm Hermanos.

Subsidiairement au fond:

dire pour droit que les lois du Guatemala dont il a été fait appli-
cation au sieur Nottebohm n'ont violé aucune règle de droit des.
gens et qu'aucune faute n’a été établie à charge des autorités guaté-
It

AFFAIRE NOTTEBOHM (ARRET DU 6 IV 55)

maltéques dans leur conduite 4 son égard de nature a engager la,
responsabilité de l’État défendeur ;

en conséquence débouter le Liechtenstein de sa demande.

Plus subsidiairement au cas où une expertise serait ordonnée pour
déterminer le montant des réparations :

dire pour droit que ce montant devrait être calculé dans le respect
de la législation guatémaltèque, soit le décret 529 et pour certains
immeubles la loi de réforme agraire. »

à titre de conclusions finales, énoncées à l’audience du 7 mars 1955 :

It

« Plaise à la Cour,
sous toutes réserves et sans reconnaissances préjudiciables,
quant à la recevabilité :

déclarer la Principauté de. Liechtenstein non recevable dans sa
demande

1) à raison de l’absence de négociations diplomatiques préalables
entre la Principauté de Liechtenstein et le Guatemala ayant fait
apparaître avant le dépôt de la requête introductive d’instance-
l'existence d’un différend entre les deux Etats ;

subsidiairement quant à ce:

déclarer la Principauté non recevable de ce chef, tout au moins
dans sa demande relative à la réparation des dommages prétendt-
ment causés à la personne de Friedrich Nottebohm ;

2) a) parce que le sieur Nottebohm, pour la protection duquel
la Principauté de Liechtenstein se présente devant la Cour, n’a pas
régulièrement acquis la nationalité liechtensteinoise conformément
à la législation de la Principauté ;

b) parce que la naturalisation n’a pas été accoïdée au sieur
Nottebohm en conformité avec les principes généralement reconnus
en matière de nationalité ;

c) et parce que, de toute façon, le sieur Nottebohm apparaît
comme ayant sollicité la nationalité liechtensteinoise frauduleuse-
ment, c’est-à-dire dans l’unique but d'acquérir le statut d’un ressor-
tissant neutre avant de retourner au Guatemala et sans désir sincère
d'établir entre la Principauté et lui un lien durable exclusif de la
nationalité allemande ;

subsidiairement quant à ce:

inviter le Liechtenstein à produire à la Cour dans le délai que
celle-ci fixera tous documents d’archives originaux ayant trait à
la naturalisation de Nottebohm et notamment les convocations des
membres de la Diète à la séance du 14 octobre 1939 et celles de
l'assemblée des citoyens de Mauren du 15 octobre 1939, les ordres
du jour et les procès-verbaux desdites séances, ainsi que l'acte
d'octroi de naturalisation que Son Altesse le Prince régnant aurait
revêtu de sa signature ;

3) à raison du non-épuisement par Friedrich Nottebohm des voies
de recours internes qui lui étaient offertes par la législation guaté-
maltèque tant en ce qui concerne sa personne que ses biens, et
I2 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

ce alors même qu'il s’avérerait que les critiques dirigées contre
le Guatemala auraient pour objet de prétendues violations ini-
tiales du droit international :

subsidiairement quant à ce :

déclarer le moyen fondé tout au moins en ce qui concerne la
réparation des dommages prétendtiment infligés à la personne de
Nottebohm, ainsi qu'aux biens autres que ses biens immeubles ou
les parts qu’il aurait possédées dans les immeubles inscrits au nom
de la société Nottebohm Hermanos ;

très subsidiairement au fond :

dire n’y avoir pas lieu à ordonner le complément d'instruction
proposée alors qu'il incombait à la Principauté de faire elle-même
et d'initiative la lumière sur la nature des intérêts de Friedrich
Nottebohm dans la société Nottebohm Hermanos et sur les modi-
fications apportées successivement au statut de cette société et à
ses relations directes ou indirectes avec la société Nottebohm et
C° de Hambourg ;

dire pour droit qu'aucune violation du droit international par le
Guatemala à l'égard du sieur Nottebohm n'a été établie, pas plus.
en ce qui concerne les biens de Nottebohm que sa personne ;

plus spécialement quant à la liquidation de ses biens, dire que le
Guatemala n'était pas tenu de considérer la naturalisation de
Friedrich Nottebohm dans la Principauté de Liechtenstein comme
lui étant opposable et de nature à faire obstacle dans les circons-
tances de la cause à ce qu’il soit traité en sujet ennemi;

en conséquence, débouter le Liechtenstein de sa demande et de
ses diverses conclusions ;

en ordre tout à fait subsidiaire quant au montant des, indemnités:
postulées : .

donner acte au Guatemala qu’il conteste formellement les évalua-
tions proposées, qui sont sans aucune justification sérieuse. »

La requête déposée le 17 décembre 1951, au nom du Gouverne-
ment de Liechtenstein, a introduit devant la Cour une instance
tendant au redressement et à la réparation de « mesures contraires.
au droit international » que ce Gouvernement dit avoir été prises.
par le Gouvernement du Guatemala « contre la personne et les biens,
de M. Friedrich Nottebohm, ressortissant du Liechtenstein ». Dans.
son contre-mémoire, le Gouvernement du Guatemala. a. soutenu.
que cette demande était irrecevable et cela à plusieurs titres, l’une
de ses exceptions d’irrecevabilité se référant à la nationalité de
celui pour la protection duquel le Liechtenstein a saisi la Cour.

Il apparaît à la Cour que ce moyen d’irrecevabilité a une impor-
tance primordiale et qu’il convient, en conséquence, de l’examiner
tout d’abord.

12
13 AFFAIRE NOTTEBOHM (ARRET DU 6 IV 55)

Le Guatemala se référe 4 un principe bien établi du droit inter-
national qu’il a entendu énoncer dans son contre-mémoire, en
disant : «c’est le lien de nationalité entre l'État et l'individu
qui seul donne à l’État le droit de protection diplomatique ». Il a
emprunté cette phrase à un arrêt de la Cour permanente de Justice
internationale (série A/B, n° 76, p. 16) qui se réfère à cette forme
de protection diplomatique qu’est l’action judiciaire internationale.

Le Liechtenstein estime agir en conformité de ce principe et il
invoque que Nottebohm est son ressortissant en vertu de la natura-
lisation qui lui a été conférée.

*
* %

Nottebohm est né à Hambourg le 16 septembre 1881. Allemand
d’origine, il avait encore cette nationalité au moment où, en octobre
1930, il a demandé sa naturalisation au Liechtenstein.

En 1905 il se rend au Guatemala. Il y établit son domicile et le
siège de ses affaires qui deviennent importantes et prospères ;
celles-ci se développent dans le commerce, la banque et les planta-
tions. Simple employé dans la maison Nottebohm Hermanos fondée
par ses frères Juan et Arturo, il devient leur associé en 1912 puis,
en 1937, il se trouve placé à la tête de l’affaire. A partir de 1905 il
se rend parfois en Allemagne pour des raisons d’affaires ou en
d’autres pays pour des vacances. Il conserve en Allemagne des
relations d’affaires. Il fait quelques visites à l’un de ses frères qui
réside au Liechtenstein depuis 1931. Ses autres frères, ses parents
et amis sont les uns en Allemagne, les autres au Guatemala. Lui-
même continue à avoir son domicile au Guatemala jusqu’en 1943,
c’est-à-dire jusqu'aux événements qui sont à la base du présent
litige. |

En 1939, après avoir pourvu à la sauvegarde de ses intérêts au
Guatemala par une procuration donnée, le 22 mars, à la société
Nottebohm Hermanos, il quitte ce pays à une date que le conseil
du Liechtenstein fixe approximativement à la fin de mars ou au
commencement d’avril, date à laquelle il semble s’être rendu a
Hambourg, puis avoir fait quelques brefs séjours à Vaduz où il se
retrouve au début d’octobre 1939. C’est alors que, le 9 octobre, un
peu plus d’un mois après l'ouverture de la seconde guerre mondiale
marquée par l’attaque de la Pologne par l’Allemagne, son fondé
de pouvoir, le Dr Marxer, présente, au nom de Nottebohm, une
demande de naturalisation.

La loi du Liechtenstein du 4 janvier 1934 détermine les conditions
requises pour la naturalisation des étrangers, et spécifie les justifica-
tions à présenter, les engagements à prendre, les organes compétents
pour en décider ainsi que la procédure à suivre. Cette loi exige entre
autres, d’une manière impérative, que le candidat à la naturalisation
prouve: 1° «que la bourgeoisie (Heimatverband) d’une commune

13
14 AFFAIRE NOTTEBOHM (ARRET DU 6 IV 55)

liechtensteinoise lui est promise pour le cas où il viendrait à acquérir
la nationalité liechtensteinoise»; 2° qu’il perdra son ancienne
nationalité par le fait de sa naturalisation, cette exigence pouvant
toutefois faire l’objet d’une dispense sous certaines conditions. Elle
pose également comme condition l'exigence d’un domicile légal
sur le territoire de la Principauté depuis au moins trois ans, ajou-
tant ici toutefois que, « dans des cas particulièrement dignes d’inté-
rêt et à titre exceptionnel cette condition peut ne pas être exigée ».
En outre, le candidat à la naturalisation doit présenter certaines
pièces parmi lesquelles : l’attestation d’un domicile légal sur le
territoire de la Principauté, un certificat de bonnes mœurs délivré
par l’autorité compétente du domicile, des documents concernant
sa fortune et ses revenus et, s’il n’a pas de domicile légal dans la
Principauté, la preuve qu'il a conclu une convention avec l’adminis-
tration des contributions publiques «sur avis de la commission
fiscale de sa commune d’origine présomptive ». La loi prescrit égale-
ment le paiement par le candidat d’une taxe de naturalisation dont
le montant est fixé par le Gouvernement princier et s'élève au
minimum à la moitié de la finance payée pour l’acquisition de la
bourgeoisie d’une commune liechtensteinoise, la promesse de cette
acquisition constituant, d’après la loi, une condition mise à l'octroi
de la naturalisation.

La joi fait apparaître la préoccupation de n’accorder la natura-
lisation qu'à bon escient en ce qu’elle prescrit expressément de
soumettre à un examen les rapports du candidat avec son ancien
pays d'origine ainsi que sa situation personnelle et familiale,
ajoutant que «la naturalisation est exclue si ses rapports et sa
situation sont de sorte qu’il y a lieu de craindre des inconvénients
quelconques pour l’État du fait de cette naturalisation ».

Quant à l’examen de la demande par les organes compétents
et à la procédure à suivre par eux, la loi dispose que le Gouver-
nement, après avoir examiné la demande et les pièces y annexées
et après avoir reçu les renseignements favorables au sujet du
candidat, soumet la demande à la Diète. Si celle-ci accepte la
demande, le Gouvernement présente une proposition en ce sens au
Prince régnant qui est seul compétent pour conférer la nationalité
liechtensteinoïse.

Enfin la loi autorise le Gouvernement princier, pendant les cinq
ans suivant la naturalisation, à retirer la nationalité liechtenstei-
noise à celui qui laurait acquise s’il s'avère que les conditions
requises aux termes de la loi n’ont pas été remplies ; elle prévoit
également qu’il peut retirer la nationalité en tout temps si la
naturalisation a été acquise frauduleusement.

Tel était le régime légal auquel était soumise une demande de
naturalisation lorsque celle de Nottebohm a été présentée.

14
15 AFFAIRE NOTTEBOHM (ARRÊT DU 6 Iv 55)

*
* *

Le 9 octobre 1939, Nottebohm «résidant au Guatemala depuis
1905 (actuellement en visite chez son frère Hermann Nottebohm
a Vaduz) » présenta une demande de naturalisation en Liechtenstein
et en même temps d’admission préalable à la bourgeoisie de la
commune de Mauren. Il demande à être dispensé de la condition
de domicile de trois ans exigée par la loi, sans énoncer de circons-
tances exceptionnelles de nature à justifier cette dispense. Il
présente une déclaration du Crédit Suisse à Zürich au sujet de
ses avoirs et prend l'engagement de payer 25.000 francs suisses
à la commune de Mauren et 12.500 francs suisses à l'Etat, à quoi
s’ajoutera le paiement des frais de procédure. Il énonce, d'autre
part, avoir passé « convention avec les autorités fiscales du Gouver-
nement en vue de la passation d’un accord formel aux termes
duquel il paiera impôt annuel de naturalisation de 1.000 francs
suisses, dont 600 francs suisses, sont payables à la commune de
Mauren et 400 francs suisses à la Principauté de Liechtenstein,
sous la réserve que le paiement de ces taxes viendrait en compen-
sation des impôts ordinaires qui seraient dus si le demandeur fixait
sa résidence dans l’une des communes de la Principauté ». Il prend,
en outre, l'engagement de fournir une garantie financière d’un
montant de 30.000 francs suisses. Il donne, d'autre part, des
indications générales sur la fortune qu'il possède et fait entrevoir
qu'il ne tombera jamais à la charge de la commune dont il demande
à acquérir la bourgeoisie.

Enfin il demande « que la procédure de naturalisation soit ouverte
et menée à bonne fin sans retard devant le Gouvernement de la
Principauté et devant la commune de Mauren, que la demande soit
alors soumise a la Diéte avec avis favorable et enfin qu’elle soit
soumise avec toute la diligence nécessaire 4 Son Altesse le Prince
régnant ».

Sur l'original de cette demande écrite à la machine, original
dont il a été produit une photocopie, on peut remarquer que le
nom de la commune de Mauren et le montant des sommes à verser
ont été ajoutés à la main, ce qui a donné lieu à discussion entre
les conseils des Parties. On y trouve, d’autre part, mention avec
la date du 13 octobre 1939 d’un « Vorausverständnis » obtenu du
Prince régnant, que le Liechtenstein interprète comme désignant
la décision portant naturalisation, sens qui, cependant, a été mis
en doute. Enfin, à la demande se trouve jointe une feuille blanche
revêtue de la signature du Prince régnant, « Franz Josef», sans
date ni autre explication.

Un document du 15 octobre 1939 certifie qu'à cette date la
commune de Mauren a accordé le privilège de sa bourgeoisie à
Nottebohm avec prière adressée au Gouvernement de transmettre
à la Diète pour approbation. Un certificat du 17 octobre 1939

15
16 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

constate le paiement des taxes exigées de Nottebohm. Le 20 octobre
1939 Nottebohm prête serment civique et le 23 octobre un arrange-
ment final concernant les taxes et les impôts est conclu.

Tels ont été les actes de la procédure de naturalisation concer-
nant Nottebohm.

Tl a été produit également un certificat de nationalité signé au
nom du Gouvernement de la Principauté, en date du 20 octobre
1939, attestant que Nottebohm a été naturalisé par décision su-
préme du Prince régnant en date du 13 octobre 1939.

Muni d’un passeport liechtensteinois, Nottebohm le fait viser par
le consul général du Guatemala à Zürich le ret décembre 1939 et
retourne au Guatemala au commencement de l’année 1940 ; ily
reprend ses affaires antérieures et notamment la direction de la
maison Nottebohm Hermanos.

Invoquant la nationalité ainsi conférée à Nottebohm, le Liechten-
stein s’estime fondé à saisir la Cour de sa réclamation concernant
celui-ci et ses conclusions finales énoncent deux demandes à ce sujet.
Le Liechtenstein demande à la Cour de dire et juger premiére-
ment «que la naturalisation de M. Frédéric Nottebohm, obtenue
au Liechtenstein le 13 octobre 1939, n’était pas contraire au droit
international » et, deuxiémement, « que la réclamation du Liechten-
stein pour le compte de M. Nottebohm, en tant que ressortissant
du Liechtenstein, est recevable devant la Cour ».

D'un autre côté, les conclusions finales du Guatemala demandent
à la Cour de «déclarer la Principauté de Liechtenstein non rece-
vable dans sa demande » et énoncent plusieurs motifs se référant
à la nationalité du Liechtenstein octroyée à Nottebohm par natu-
ralisation.

Aïnsi, la vraie question soumise à la Cour est celle de la receva-
bilité de la réclamation du Liechtenstein pour le compte de Notte-
bohm. La première conclusion du Liechtenstein, mentionnée plus
haut, énonce une raison à l’appui d’une décision de la Cour en
faveur du Liechtenstein, alors que les divers motifs invoqués par
le Guatemala au sujet de la question de la nationalité sont présentés
comme des raisons à l'appui de la non-recevabilité de la réclamation
du Liechtenstein. La tâche actuelle de la Cour est simplement de
statuer sur la recevabilité de la réclamation du Liechtenstein pour
le compte de Nottebohm en se fondant sur telles raisons par elle
jugées pertinentes et appropriées.

Pour prononcer sur la recevabilité de la requête, la Cour doit
rechercher si la nationalité que le Liechtenstein a conférée à
Nottebohm par une naturalisation intervenue dans les circonstances

16
17 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

qui ont été rappelées peut être valablement invoquée à l'égard du
Guatemala, si elle donne au Liechtenstein un titre suffisant pour
exercer la protection de Nottebohm vis-à-vis du Guatemala et,
en conséquence, saisir la Cour d’une réclamation concernant cette
personne. Le conseil du Liechtenstein a dit à ce propos: «La
question centrale est celle de savoir si M. Nottebohm, ayant acquis
la nationalité du Liechtenstein, cette acquisition doit être reconnue
par les autres États.» Cette formule est exacte sous la double
réserve qu'il s’agit, d’une part, non d’une. reconnaissance à tous
les effets mais seulement dux effets de la recevabilité de la
requête, d'autre part, d’une reconnaissance non par tous les Etats,
mais seulement par le Guatemala.

La Cour n'entend pas sortir du cadre limité de la question qu’il
lui faut résoudre, à savoir, si la nationalité conférée à Nottebohm
peut être invoquée vis-à-vis du Guatemala pour justifier la présente
procédure. Elle doit la résoudre sur la base du droit international,
ce qui est conforme à la nature de la question posée et à celle de
sa propre mission.

Pour établir que la recevabilité de la requête doit être admise,
le Liechtenstein invoque que le Guatemala a reconnu antérieure-
ment ce qu’il conteste aujourd’hui et que cet État ne doit pas être
admis à prendre ainsi devant la Couï une attitude en contradiction
avec son attitude antérieure.

Divers actes, faits ou comportements ont été invoqués à cet
égard.

Tl a été invoqué que, le 17 décembre 1939, le consul général du
Guatemala à Zürich a revêtu d’un visa de retour au Guatemala le
passeport liechtensteinois de Nottebohm ; que, le 29 janvier 1940,
Nottebohm, s’adressant au ministére des Relations extérieures
du Guatemala, a déclaré avoir adopté la nationalité liechten-
steinoise et a demandé que son inscription sur le Registre des
étrangers fût modifiée en conséquence, ce qui lui fut accordé le.
31 janvier ; que, le 9 février 1940, sa pièce d’indentité fût modifiée
dans le même sens, enfin qu’un certificat correspondant lui fût
délivré le ret juillet 1940 par le Registre civil du Guatemala.

Les actes émanant des autorités du Guatemala qui viennent
d'être relatés ont été motivés par les déclarations à elles faites par
l'intéressé. Ils procèdent l’un de l’autre. Le premier n’avait pour
objet, ainsi qu'il résulte de l’article 9 de la loi guatémaltéque sur

17
18 AFFAIRE NOTTEBOHM (ARRET DU 6 IV 55)

les passeports, que de permettre ou faciliter l’entrée au Guatemala,
et rien de plus. Aux termes de la loi sur les étrangers du 25 janvier
1936, article 49, l'inscription sur le Registre « constitue la présomp-
tion légale que l'étranger possède la nationalité qu'elle lui attribue,
mais la preuve contraire est admise ». Tous ces actes se réfèrent à
la police des étrangers au Guatemala et non à l'exercice de la pro-
tection diplomatique. Quand Nottebohm se présente ainsi devant
les autorités guatémaltèques, celles-ci ont devant elles une personne
privée: il ne s'établit pas par là une relation de Gouvernement à
Gouvernement. Rien en tout cela ne fait apparaître que le Guate-
mala ait alors reconnu que la naturalisation accordée à Nottebohm
donnat titre au Liechtenstein pour l'exercice de la protection.

Si, dans la requête adressée le 13 septembre 1940 au ministre
des Finances et Crédit public par Nottebohm Hermanos au sujet
de l'inscription de cette maison sur la liste noire britannique,
mention est faite qu’un seul des associés est «ressortissant du
Liechtenstein/Suisse », ce point n’y est énoncé qu’incidemment et
toute la requéte est fondée sur la considération que cette maison
«est une affaire purement guatémaltèque » ainsi que sur celle des
intérêts de « l’économie nationale ». C’est sur ce plan que la question
a été traitée sans qu’aucune allusion y soit faite à une intervention
du Gouvernement de Liechtenstein 4 ce moment.

Également étrangère à l’exercice de la protection est la lettre
adressée, le 18 octobre 1943, par le ministre des Relations exté-
rieures au consul de Suisse qui, ayant cru apprendre que les docu-
ments d’immatriculation désignaient Nottebohm comme citoyen
suisse du Liechtenstein, avait manifesté, dans une note du 25 sep-
tembre 1943, son désir d’éclaircir ce point. Il lui fut répondu qu’une
telle indication de nationalité suisse ne figurait pas dans ces documents.
et, bien que le consul eût fait mention de la représentation à
l'extérieur des intérêts de la Principauté par les agents de la
Confédération, la réponse ne fit aucune allusion à l’exercice, par
ou pour le Liechtenstein, de la protection au profit de Nottebohm.

Lorsque, le 20 octobre 1943, le consul de Suisse demande que
«Mr. Walter Schellenberg, de nationalité suisse, et M. Federico:
Nottebohm, du Liechtenstein », qui avaient été transférés à la base
militaire des États-Unis en vue de leur déportation, soient renvoyés
dans leurs foyers, «en tant que citoyens de pays neutres», le
ministre des Relations extérieures du Guatemala répond, le 22 octo-
bre, en invoquant que c’est là le fait des autorités des États-
Unis et sans faire pour sa part aucune allusion à la nationalité de.
Nottebohm.

I8
19 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

Dans une lettre du 15 décembre 1944, du consul de Suisse au
ministre des Relations extérieures, mention est faite de l'inscription
de « Frédéric Nottebohm, national du Liechtenstein » sur les listes
noires. Il n’a été produit ni le texte ni un extrait de ces listes,
mais cela est sans rapport avec la question en cours d’examen. Le
fait important est que le Guatemala a, dans sa réponse du 20 dé-
cembre 1944, expressément déclaré ne pas « reconnaître que M. Not-
tebohm, ressortissant allemand, domicilié au Guatemala, ait reçu
la nationalité du Liechtenstein sans avoir eu à changer de domi-
cile». La Cour n’a pas à apprécier en ce moment la valeur du
motif allégué à l'appui de cette contestation de nationalité et qui a
été repris pour justifier le retrait d’immatriculation de Nottebohm
en qualité de citoyen du «Condado» de Liechtenstein. Il lui
suffit de constater qu’elle se trouve là en présence d’une dénégation
expresse par le Guatemala de la nationalité liechtensteinoise de
Nottebohm.

Le nom de Nottebohm ayant été rayé du Registre des étrangers
domiciliés, son parent Karl Heinz Nottebohm Stoltz demandait,
le 24 juillet 1946, le retrait de cette décision et sa réinscription
comme citoyen du Liechtenstein, faisant valoir diverses considé-
rations fondées essentiellement sur le droit exclusif du Liechten-
stein de décider sur cette nationalité et le devoir du Guatemala de
se conformer 4 une telle décision. Loin de s’arréter aux considé-
rations ainsi avancées, le ministre des Relations extérieures rejeta
cette demande, le 1° août 1946, se bornant à la déclarer sans
objet, Nottebohm n'étant plus domicilié au Guatemala.

Rien de tout cela ne fait apparaître qu'avant l'ouverture de
l'instance le Guatemala ait reconnu au Liechtenstein titre pour
exercer la protection au profit de Nottebohm et se trouve par 1a
forclos à lui contester aujourd’hui ce titre.

La Cour ne saurait davantage trouver la reconnaissance d’un tel
titre dans la communication signée du ministre des Relations
extérieures du Guatemala, datée du 9 septembre 1952 et adressée
au Président de la Cour. Dans cette communication mention est
faite des mesures prises à l'égard de Nottebohm « qui se dit être
citoyen de l’État réclamant » (« quien se alega ser ciudadano del Estado
reclamante»). Puis, après mention de la réclamation présentée
par le Gouvernement de la Principauté de Liechtenstein au sujet
de ces mesures, il est énoncé que le Gouvernement du Guatemala
«est prêt à entamer des négociations avec le Gouvernement de
ladite Principauté afin d'arriver à une solution amiable par voie
de règlement direct, d'arbitrage ou de règlement judiciaire». Ce
serait entraver l'ouverture de négociations en vue de régler un
différend international ou de conclure un compromis d’arbitrage,
ce serait gêner l'emploi des méthodes de règlement recommandées
par l’article 33 de la Charte des Nations Unies, que d'interpréter
l'offre d'y recourir, le consentement à y prendre part ou le fait d’y

19
20 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

participer comme impliquant renonciation à tel moyen de défense
qu'une partie croit avoir ou comme impliquant acceptation de
telle prétention de l’autre partie alors que cela n’a pas été exprimé
ou ne résulte pas d’une façon incontestable de l'attitude adoptée.
La Cour ne voit pas, dans la communication du 9 septembre 1952,
l'admission par le Guatemala au profit de Nottebohm d’une natio-
nalité nettement contestée dans la derniére communication officielle
faite par lui à ce sujet, savoir la lettre du 20 décembre 1944 au
consul de Suisse, encore moins la reconnaissance du titre qui
résulterait, pour le Liechtenstein, de cette nationalité, à exercer
la protection et à saisir la Cour dans le cas présent.

*
* %

La preuve n’ayant pas été rapportée que le Guatemala ait
reconnu le titre 4 l’exercice de la protection que le Liechtenstein
prétend tirer de la naturalisation par lui octroyée 4 Nottebohm,
la Cour doit rechercher si un tel octroi de nationalité par le Liechten-
stein entraine directement obligation pour le Guatemala d’en
reconnaître l’effet, à savoir le titre du Liechtenstein à l’exercice de
la protection. En d’autres termes, il s’agit de rechercher si cet acte
émanant du Liechtenstein seul est opposable au Guatemala en ce
qui concerne l’exercice de la protection. La Cour traitera de cette
question sans examiner celle de la validité de la naturalisation de
Nottebohm selon la loi du Liechtenstein.

Il appartient au Liechtenstein comme a tout Etat souverain de
régler par sa propre législation l’acquisition de sa nationalité ainsi
que de conférer celle-ci par la naturalisation octroyée par ses propres
organes conformément à cette législation. Il n’y a pas lieu de
déterminer si le droit international apporte quelques limites à la
liberté de ses décisions dans ce domaine. D’autre part, la nationalité
a ses effets les plus immédiats, les plus étendus et, pour la plupart
des personnes, ses seuls effets dans l’ordre juridique de l'État qui
Va conférée. La nationalité sert avant tout à déterminer que celui
à qui elle est conférée jouit des droits et est tenu des obligations
que la législation de cet État accorde ou impose à ses nationaux.
Cela est implicitement contenu dans la notion plus large selon
laquelle la nationalité rentre dans la compétence nationale de
l'État.

Mais la question que la Cour doit résoudre ne se situe pas dans
l’ordre juridique du Liechtenstein. Il ne dépend ni de la loi ni des
décisions du Liechtenstein de déterminer si cet État a le droit
d'exercer sa protection dans le cas considéré. Exercer la protection,
s'adresser à la Cour, c’est se placer sur le plan du droit international.

20
21 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

C'est le droit international qui détermine si un État a qualité
pour exercer la protection et saisir la Cour.

La naturalisation de Nottebohm est un acte accompli par le
Liechtenstein dans l’exercice de sa compétence nationale. Il s’agit
de déterminer si cet acte produit l'effet international ici considéré.

Or la pratique internationale fournit maints exemples d’actes
accomplis par un État dans l’exercice de sa compétence nationale
qui n'ont pas de plein droit effet international, qui ne s’imposent
pas de plein droit aux autres Etats ou qui ne s’imposent à eux
que sous certaines conditions: c’est le cas, par exemple, d’un
jugement rendu par le tribunal compétent d’un Etat et que l’on
‘cherche à invoquer dans un autre État.

Dans le cas présent, il s’agit de déterminer si la naturalisation
conférée à Nottebohm peut valablement être invoquée vis-à-vis
du Guatemala, si, comme il a été déjà dit, elle lui est opposable
de telle sorte que le Liechtenstein soit par là fondé à exercer sa
protection au profit de Nottebohm vis-à-vis du Guatemala.

Lorsqu'un État a conféré sa nationalité à une personne et qu’un
autre État a conféré sa propre nationalité à cette même personne, il
arrive que chacun de ces États, estimant qu’il a agi dans l'exercice
de sa compétence nationale, s’en tient à sa propre conception et se
conforme à celle-ci pour son action propre. Chacun de ces États
reste jusque-là dans son ordre juridique propre.

Cette situation peut se trouver placée sur le terrain international et
être examinée par un arbitre international, ou par le juge d’un Etat
tiers. Si l'arbitre ou le juge de l'État tiers s’en tenait ici à l’idée que
la nationalité relève uniquement de la compétence nationale de
l’État, il devrait constater qu’il est en présence de deux affirmations
contradictoires émanant de deux États souverains, ce qui l’amène-
rait à les tenir pour égales et, en conséquence, à laisser subsister la
contradiction sans trancher le conflit porté devant lui.

Le plus souvent, l'arbitre international n’a pas eu, à propre-
ment parler, à trancher, entre les États en cause, un conflit de
nationalité, mais à déterminer si la nationalité invoquée par
l'État demandeur était opposable à l’État défendeur, c’est-à-dire
si elle donnait à l’État demandeur titre à exercer la protection. En
présence de l’allégation de nationalité émanant de l’État demandeur
et de la contestation opposée par l’État défendeur, l'arbitre
international a recherché si la nationalité avait été conférée
par l'État demandeur dans des conditions telles qu’il en résultât
pour l’État défendeur l'obligation de reconnaître leffet de cette

ar
22 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

nationalité. Pour en décider, l’arbitre a dégagé certains critères
propres à déterminer si à la nationalité invoquée devait être re-
connu plein effet international. La même question se pose actuel-
lement devant la Cour: elle doit être résolue selon les mêmes
principes.

En présence de la même situation, le juge de l’État tiers a procédé
de même. Il l’a fait non à propos de l’exercice de la protection qui
ne relevait pas de son examen mais quand, deux nationalités
différentes étant invoquées, il lui a fallu, non pas certes trancher
entre les deux États intéressés un tel différend, mais déterminer si
telle nationalité étrangère invoquée devant lui devait être reconnue
par lui.

L’arbitre international a tranché de la même façon de nombreux
cas de double nationalité où la question se posait à propos de l’exer-
cice de la protection. Ila fait prévaloir la nationalité effective, celle
concordant avec la situation de fait, celle reposant sur un lien de
fait supérieur entre l'intéressé et l’un des États dont la nationalité
était en cause. Les éléments pris en considération sont divers et leur
importance varie d’un cas à l’autre : le domicile de l’intéressé y tient
une grande place, maïs il y a aussi le siège de ses intérêts, ses liens
de famille, sa participation à la vie publique, l'attachement à tel
pays par lui manifesté et inculqué à ses enfants, etc.

De même, le juge de l’État tiers, lorsqu’il a devant lui un individu
que deux autres États tiennent pour leur national, s’efforce de tran-
cher le conflit en faisant appel à des critères d’ordre international et
sa tendance dominante est à faire prévaloir la nationalité effective.

Telle est aussi la tendance qui domine chez la doctrine des publi-
cistes et dans la pratique. L'article 3, paragraphe 2, du Statut de la
Cour s’en est inspiré. Les lois nationales la reflètent lorsqu’entre
autres, elles subordonnent la naturalisation à des conditions de rat-
tachement variables dans leur objet ou leurs modalités mais répon-
dant à cette préoccupation. La loi liechtensteinoise du 4 janvier
1934 en est un bon exemple.

La pratique de certains États qui s’abstiennent d’exercer la pro-
tection au profit d’un naturalisé lorsque celui-ci a rompu, de fait,
par son éloignement prolongé, son rattachement avec ce qui n’est
plus pour lui qu’une patrie nominale, manifeste, chez ces Etats,
la conviction que, pour mériter d’être invoquée contre un autre
Etat, la nationalité doit correspondre à la situation de fait. La même
conviction à inspiré les dispositions correspondantes qui se trouvent
dans les traités bilatéraux en matière de nationalité conclus par les
États-Unis d'Amérique avec d’autres Etats depuis 1868, tels que

22
23 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

ceux qui sont parfois désignés sous le nom de traités Bancroft,
et dans la convention panaméricaine sur le statut des citoyens
naturalisés qui rétablissent leur résidence dans leur pays d’origine,
signée à Rio de Janeiro le 13 août 1906.

Le caractère ainsi reconnu dans l’ordre international à la natio-
nalité n’est pas contredit par le fait que le droit international laisse
à chaque Etat le soin de régler l'attribution de sa propre nationalité.
S'il en est ainsi, c’est que la diversité des conditions démographiques
n’a pas permis jusqu'ici l'établissement d’un accord général sur les
règles concernant la nationalité, encore que, par sa nature, celle-ci
affecte les rapports internationaux. On a estimé que le meilleur
moyen de faire concorder ces règles avec les conditions démographi-
ques diverses existant ici et la était de laisser leur détermination à
la compétence de chaque État. Corrélativement, un État ne saurait
prétendre que les règles par lui ainsi établies devraient être recon-
nues par un autre Etat que s’il s’est conformé à ce but général de
faire concorder le lien juridique de la nationalité avec le rattache-
ment effectif de l'individu à l'État qui assume la défense de ses
citoyens par le moyen de la protection vis-à-vis des autres Etats.

La nécessité d’une telle concordance se retrouve dans les travaux
poursuivis au cours de ces trente dernières années à l'initiative et
sous les auspices de la Société des Nations et des Nations Unies.
Là se trouve l'explication de la disposition que la conférence pour
la codification du Droit international tenue à La Haye, en 1930,
insérait dans l’article premier de la convention relative aux conflits
de lois en matière de nationalité, disposition énonçant que la
législation édictée par un Etat pour déterminer quels sont ses
nationaux, « doit être admise par les autres États, pourvu qu'elle
soit en accord avec .... la coutume internationale et les principes de
droit généralement reconnus en matière de nationalité ». Dans le
même esprit, l’article 5 de cette convention se référait à des critères
de rattachement effectif pour trancher le problème de la double
nationalité se posant dans un État tiers.

Selon la pratique des États, les décisions arbitrales et judiciaires
et les opinions doctrinales, la nationalité est un lien juridique ayant
à sa base un fait social de rattachement, une solidarité effective
d'existence, d'intérêts, de sentiments jointe à une réciprocité de
droits et de devoirs. Elle est, peut-on dire, l’expression juridique du
fait que l'individu auquel elle est conférée, soit directement par
la loi, soit par un acte de l’autorité, est, en fait, plus étroitement
rattaché à la population de l’État qui la lui confère qu’à celle de
tout autre État. Conférée par un État, elle ne lui donne titre à
l’exercice de la protection vis-à-vis d’un autre Etat que si elle est
la traduction en termes juridiques de l’attachement de l'individu
considéré à l’État qui en a fait son national.

23
24 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55).

La protection diplomatique et la protection par la voie judiciaire
internationale constituent une mesure de défense des droits de
l'État. Comme l’a dit et répété la Cour permanente de Justice
internationale, «en prenant fait et cause pour l’un des siens,
en mettant en mouvement, en sa faveur, l’action diplomatique
ou l’action judiciaire internationale, cet État fait, à vrai dire,
valoir son propre droit, le droit qu’il a de faire respecter en
la personne de ses ressortissants, le droit international » (C. P. J. L.,
série A, n° 2, p. 12, et série A/B, n° 20-21, p. 17).

*
* *

Tel étant le caractére que doit présenter la nationalité quand elle
est invoquée pour fournir à l’État qui l’a conférée un titre en vue
d'exercer la protection et de mettre en mouvement l’action judi-
ciaire internationale, la Cour doit examiner si la nationalité
conférée a Nottebohm par voie de naturalisation présente ce
caractére, en d’autres termes si le rattachement de fait existant
entre Nottebohm et le Liechtenstein à l’époque précédant, entou-
rant et suivant sa naturalisation apparait comme suffisamment
étroit, comme si prépondérant par rapport au rattachement pou-
vant exister entre lui et tel ou tel autre Etat, qu'il permette de
considérer la nationalité à lui conférée comme effective, comme
l'expression juridique exacte d’un fait social de rattachement,
préexistant ou se constituant ensuite.

La naturalisation n’est pas une chose à prendre à la légère. La
demander et l'obtenir n’est pas un acte courant dans la vie d’un
homme. Elle comporte pour lui rupture d’un lien d’allégeance
et établissement d’un autre lien d’allégeance. Elle entraîne des
conséquences lointaines et un changement profond dans la destinée
de celui qui l’obtient. Elle le concerne personnellement et ce serait
en méconnaitre le sens profond que de n’en retenir que le reflet
sur le sort de ses biens. Pour en apprécier l’effet international, on
ne peut être indifférent aux circonstances dans lesquelles elle a été
conférée, à son caractère sérieux, à la préférence effective et non pas
simplement verbale de celui qui la sollicite pour le pays qui la lui
accorde.

Au moment de sa naturalisation Nottebohm apparaît-il comme.
plus attaché par sa tradition, son établissement, ses intérêts, son
activité, ses liens de famille, ses intentions proches, au Liechtenstein
qu'à tout autre Etat ?

Les faits essentiels ressortent suffisamment du dossier. La Cour
juge inutile de s’attacher aux pièces tendant à établir que
Nottebohm avait ou n’avait pas conservé des intérêts en Allemagne,
inutile également de s’attacher à la conclusion subsidiaire du

Guatemala tendant à demander au Liechtenstein la production
24
25 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

de nouveaux documents. Elle relève au surplus que, de son côté,
le Gouvernement de Liechtenstein, en demandant dans ses
conclusions finales un ajournement de la procédure orale et présen-
tation de nouveaux documents, ne l’a fait que pour le cas où la
requête serait déclarée recevable et non en vue d'apporter de nou-
veaux éclaircissements touchant la recevabilité de celle-ci.

Les faits essentiels sont les suivants:

Au moment, où il demande sa naturalisation Nottebohm est de
nationalité allemande depuis sa naissance. Il a toujours eu des rap-
ports avec les membres de sa famille demeurés en Allemagne et des
rapports d’affaires avec ce pays. Son pays est en guerre depuis plus
d’un mois et rien ne fait apparaître que la demande de naturalisation
que présente alors Nottebohm ait été motivée par un désir de se
désolidariser du Gouvernement de son pays.

Il est établi depuis trentre-quatre ans au Guatemala. Il y a exercé
son activité. Là est le siège principal de ses intérêts. Il y retournera
peu de temps après sa naturalisation et y conservera le centre de ses
intérêts et de ses affaires. Il y restera jusqu’à ce qu’il en soit éloigné
par mesure de guerre en 1943. Il cherchera ensuite à y revenir et il
fait aujourd’hui grief au Guatemala de ne pas l’y admettre. Là
aussi se trouvent plusieurs membres de sa famille et qui s’efforce-
ront de prendre la défense de ses intérêts.

À l’opposé de cela, ses liens de fait avec le Liechtenstein sont
extrêmement ténus. Aucun domicile, aucune résidence prolongée
dans ce pays au moment de la demande de naturalisation : celle-ci
mentionne qu'il y est en visite et confirme le caractère passager de
celle-ci en demandant que la procédure de naturalisation Soit com-
mencée et terminée sans délai. Aucune intention manifestée alors
ni réalisée dans les semaines, mois et années qui suivent de s'y
fixer, maïs, au contraire, retour au Guatemala suivant de près la
naturalisation avec l'intention manifeste d’y rester. Si Nottebohm
s’est rendu en 1946 au Liechtenstein, c’est en conséquence du
refus de l’accueillir au Guatemala. Aucune indication des motifs
propres à expliquer la dispense, dont il a implicitement bénéficié,
de la condition de domicile exigée par la loi de 1934 sur la natio-
nalité. Aucune allégation d'intérêts économiques ni d'activité exercée
ou à exercer au Liechtenstein. Aucune manifestation d’une intention
quelconque d’y transférer tout ou partie de ses intérêts et de ses
affaires. Il n’y a pas lieu de s’attacher, à cet égard, à la promesse
de payer les taxes perçues à l’occasion de la naturalisation. Les
seuls liens que l’on aperçoive entre la Principauté et Nottebohm
sont, d’une part, les séjours passagers déjà mentionnés, d’autre
part la présence à Vaduz d’un de ses frères ; mais cette présence
n'est invoquée dans la demande de naturalisation que comme
référence de moralité. Au surplus, d’autres membres de sa famille

25
20 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

ont affirmé le désir de Nottebohm de passer ses vieux jours au
Guatemala.

Ces faits établissent clairement d’une part l'absence de tout lien
de rattachement entre Nottebohm et le Liechtenstein, d’autre part
l'existence d’un lien ancien et étroit de rattachement entre lui et le
Guatemala, lien que sa naturalisation n’a aucunement affaibli. Cette
naturalisation ne repose pas sur un attachement réel au Liechten-
stein qui lui soit antérieur et elle n’a rien changé au genre de vie de
celui à qui elle a été conférée dans des conditions exceptionnelles de
rapidité et de bienveillance. Sous ces deux aspects, elle manque de
la sincérité qu'on doit attendre d’un acte aussi grave pour qu’il
s'impose au respect d’un Etat se trouvant dans la situation du
Guatemala. Elle a été octroyée sans égard à l’idée que l’on se fait,
dans les rapports internationaux, de la nationalité.

Plutôt que demandée pour obtenir la consécration en droit de
lappartenance en fait de Nottebohm à la population du Liechten-
stein, cette naturalisation a été recherchée par lui pour lui permettre
de substituer à sa qualité de sujet d’un État belligérant la qualité
de sujet d’un État neutre, dans le but unique de passer ainsi sous
la protection du Liechtenstein et non d’en épouser les traditions,

les intérêts, le genre de vie, d’assumer les obligations — autres
que fiscales — et d’exercer les droits attachés à la qualité ainsi
acquise.

Le Guatemala n’est pas tenu de reconnaître une nationalité ainsi
octroyée. En conséquence, le Liechtenstein n’est pas fondé à
étendre sa protection à Nottebohm à l'égard du Guatemala et il
doit être, pour ce motif, déclaré irrecevable en sa demande.

La Cour, en conséquence, n’a pas à examiner les autres fins de
non recevoir présentées par le Guatemala ni les conclusions des
Parties autres que celles sur lesquelles elle statue conformément
aux motifs précédemment énoncés.

Par ces motifs,
La Cour,
par onze voix contre trois,

Déclare irrecevable la demande présentée par le Gouvernement
de la Principauté de Liechtenstein.

26
27 AFFAIRE NOTTEBOHM (ARRÊT DU 6 IV 55)

Fait en français et en anglais, le texte français faisant foi, au Palais
de la Paix, à La Haye, le six avril mil neuf cent cinquante-cinq, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de la
Principauté de Liechtenstein et au Gouvernement de la République
du Guatemala.

Le Président,
(Signé) Green H. HACKWORTH.

Le Greffier,
(Signé) J. LôPEz OLIVAN.

MM. KLaAEsrAD et READ, juges, et M. GUGGENHEIM, juge ad
hoc, se prévalant du droit que leur confère l’article 57 du Statut,
joignent à l'arrêt les exposés de leur opinion dissidente.

(Paraphé) G. Hi. H.
(Paraphé) J. L. O.

27
